Citation Nr: 0703207	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-18 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for left knee arthritis, 
claimed as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.

This claim is on appeal from the Portland, Oregon, Department 
of Veterans Affairs (VA) Regional Office (RO).  In January 
2007, the Board granted a motion to advance this case on the 
docket.  38 C.F.R. § 20.900(c) (2006).  

In August 2004 correspondence, prior to the promulgation of a 
decision, the veteran requested a withdrawal of "all issues 
on appeal," with the exception of a left knee claim.


FINDINGS OF FACT

1.  Service medical records are negative for a chronic left 
knee disorder.

2.  The evidence does not show that the veteran's left knee 
disability are related to his service-connected right knee 
disability.


CONCLUSIONS OF LAW

1.  Left knee arthritis was not incurred in or aggravated by 
the veteran's period of active duty and may not be presumed 
to have beenincurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Disability due to left knee arthritis is not proximately 
due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Left Knee Arthritis, 
Claimed as Secondary to a Service-Connected Right Knee 
Disability

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

As an initial matter, although the veteran served during a 
time of war, he does not allege that his left knee disorder 
began in combat, and, therefore, 38 U.S.C.A. § 1154(b), 
pertaining to proof of service incurrence or aggravation of a 
disease or injury in the case of a veteran who engaged in 
combat with the enemy, is not for application.  

Next, the Board notes that service medical records are 
negative for left knee complaints.  In May 1943, the veteran 
injured his right knee (already service-connected).  There 
were no complaints associated with the left knee.  May 1943 
X-rays of both knees reflected no evidence of bone injury or 
disease.  At the time of a military discharge examination in 
January 1946, there were no defects reported of the veteran's 
musculoskeletal system.  

Post-service medical evidence reveals that the veteran had no 
complaints related to his left knee for many years after 
discharge and no examiner has indicated that there is a nexus 
between the veteran's current left knee complaints and 
military service.  Indeed, the veteran does not assert a 
claim for direct service connection, rather maintains that 
his left knee arthritis is caused by his service-connected 
right knee disability.

While the veteran has maintained that he was told that his 
left knee disorder was the result of his right knee 
disability, a review of the outpatient treatment records does 
not reveal a medical opinion to that effect.  The veteran is 
not competent to determine the etiology of his left knee 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Rather, in February 2004, the veteran underwent a VA 
examination specifically to address the secondary claim 
issue.  The examiner indicated that the service records and 
claims file were reviewed.  After a physical examination and 
a discussion on clarifying a previous opinion regarding the 
right knee, the examiner noted that the veteran had arthritis 
in the left knee.  He indicated that he had discussed the 
situation with the veteran and reported:

[a]t [the veteran's] age, the left knee 
arthritis is probably due to his age, and 
probably not related to his service-
connected right knee condition.  He 
understands this, and he himself did not 
believe that the left knee problem was 
related to his right knee service-
connected condition.

A reasonable reading of the examiner's report is that the 
veteran's left knee symptomatology (diagnosed as left knee 
arthritis) is, in fact, not related to a service-connected 
right knee disability.  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed findings in the claims file, obtained 
a reported history from the veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the veteran's past medical history or that 
he misstated any relevant fact.  Therefore, the Board finds 
the VA examiner's opinion to be of great probative value.

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the treatment records, and 
the VA examination report, in light of the applicable law, 
and finds that equipoise is not shown and the benefit of the 
doubt rule does not apply.  As the weight of medical evidence 
fails to support the veteran's claim, the Board is unable to 
grant the benefit sought. 

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in November 2001.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a statement of the 
case (SOC) was provided to the veteran in March 2004.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The VCAA notice letter generally informed him 
of the evidence not of record that was necessary to 
substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.  
Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue on appeal was obtained in February 2004.  The 
available medical evidence is sufficient for an adequate 
determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  

Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary.  


ORDER

Service connection for left knee arthritis, claimed as 
secondary to a service-connected right knee disability, is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


